 Case 4:20-cr-20094-MFL-MJH ECF No. 20, PageID.96 Filed 08/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                                  Case No. 20-cr-20094
v.                                                Hon. Matthew F. Leitman

BRIAN D. ROBINSON

     Defendant.
__________________________________________________________________/

                   ORDER DENYING DEFENDANT’S MOTION
                         TO SUPPRESS (ECF No. 17)

      On August 11, 2021, the Court held a hearing on Defendant’s Motion to

Suppress (ECF No. 17). For the reasons explained on the record at the conclusion

of the hearing, the motion is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 11, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 11, 2021, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
